Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.	

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.	
The abstract of the disclosure is objected to because 
Length should be within 50 to 150 words.
Line 12, “at least one the” should be –at least one of the--.
 Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 line 1, “Device for the command and control” should –A device for command and control--.
Claim 1 line 5, “a first digital command signal (CMD_ATTIV)” should be -- a first digital command signal 
Claim 2 line 1, “Device according to” should be –The device according to--. Similar corrections are required for claims 3-9.
Claim 10, line 1, “Electromagnetic actuator” should be –An electromagnetic actuator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (US20180068817A1) and further in view of Adamec (US5621603A).
Regarding claim 1, Geffroy teaches a device (i.e. actuator device 30) (figs.1&2) for command and control ([0064], control device 40 comprises a power supply member 55 … 
Geffroy does not teach a third digital command signal suitable for triggering at least a third phase of deactivation of the electromagnetic actuator in which the power supply of said one or more windings is interrupted for at least a second predefined and adjustable time interval.
Adamec teaches in a similar field of endeavor of solenoid drive control, a third digital command signal (e.g. output of comparator 120) (fig) suitable for triggering at least a third phase of deactivation of the electromagnetic actuator (column 3 lines 50-54, if an over-current condition exists, the voltage at the inverting input will exceed the voltage at the non-inverting input, and the comparator output will toggle or switch to its logic LO state) in which the power supply of said one or more windings is interrupted (column 2 lines 59-63, output of the comparator 120 is then provided to subsequent signal processing circuitry within a gate array integrated circuit 124. This gate array circuitry turns off the first transistor 112, thereby preventing any current flow through the solenoid 104) for at least a second predefined and adjustable time interval (column 3 lines 58-59, comparator output signal 184 remain at one of its two logic states for a predetermined number of clock cycles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the third digital command signal suitable for triggering at least a third phase of deactivation of the electromagnetic actuator in 
Regarding claim 2, Geffroy and Adamec teach the device according to claim 1, wherein said plurality of electronic means comprises a first circuit block (Geffroy, e.g. block comprising 80, 85, 90 and 70) (fig.2) configured to generate at the output a reference voltage (e.g. voltage corresponding to second electric current C2) (fig.2) adjusted to a desired value (Geffroy, [0067], movement value Vd … [0070], maintenance value Vm) responsive to the value of the feeding voltage in direct current (DC) or in alternating current (AC) received at the input (Geffroy, [0081], second current C2 is obtained, based on the origin current Co).
Regarding claim 10, Geffroy and Adamec teach an electromagnetic actuator (Geffroy, abstract, controlling an actuator) comprising one or more windings, wherein it further comprises at least one device according to claim 1 for the command and control of the electric power supply of said one or more windings (Geffroy, abstract, comprising an electromagnet and a control device, the electromagnet including a coil).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

None of the prior art of record, taken singly or in combination, teach “a second circuit block … is configured to generate in output a signal (Pre Trigger) of pre-activation … or a signal of pre-deactivation … “.
Regarding claim 3, Geffroy and Adamec teach a device according to claim 2.
Geffroy and Adamec do not teach, wherein said plurality of electronic means further comprises a second circuit block which receives in input at least said reference voltage and is configured to generate in output a signal (Pre Trigger) of pre-activation suitable to bring the electromagnetic actuator in said activation phase, or a signal of pre-deactivation suitable to bring the electromagnetic actuator in said deactivation phase.
Bennek (US20150069280A1) teaches in a similar field of endeavor of electromagnetic actuator, a second circuit block (i.e. control logic 34) (fig.1).
However, none of the prior art, taken singly or in combination teach “wherein said plurality of electronic means further comprises a second circuit block which receives in input at least said reference voltage and is configured to generate in output a signal (Pre Trigger) of pre-activation suitable to bring the electromagnetic actuator in said activation phase, or a signal of pre-deactivation suitable to bring the electromagnetic actuator in said deactivation phase.”
Claims 4-9 are allowable because they depend on allowable claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN J COMBER/Primary Examiner, Art Unit 2839